 

Original Issue Date: November 1, 2018

Principal Amount: $35,000,000.00

Purchase Price: $30,000,000.00

 

PROMISORRY NOTE

DUE JANUARY 15, 2019

 

THIS NOTE is a duly authorized and validly issued Note of NuGenerex Distribution
Solutions 2, LLC, a Delaware limited liability company (the “Borrower”), having
its principal place of business at 10102 USA Today Way, Miramar, FL 33025, due
January 15, 2019 (this “Note”).

 

FOR VALUE RECEIVED, the Borrower promises to pay to Veneto Holdings, L.L.C. or
its registered assigns (the “Holder”), with an address at: 3030 LBJ Freeway,
Suite 1700, Dallas, TX 75234, or shall have paid pursuant to the terms
hereunder, the principal sum of Thirty Five Million Dollars ($35,000,000.00) on
January 15, 2019 (the “Maturity Date”) or such earlier date as this Note is
required or permitted to be repaid as provided hereunder, and to pay interest,
if any, to the Holder on the then outstanding principal amount of this Note in
accordance with the provisions hereof.

 

BACKGROUND

 

A.       The Borrower and the Holder are parties to an Asset Purchase Agreement
(the “Agreement”) pursuant to which the Borrower has purchased and is purchasing
certain of the assets of the Holder and the Holder’s subsidiaries (“Assets”).

 

B.        The Borrower is issuing this Note on the date hereof in accordance
with the terms of the Agreement, as amended.

 

C.       The Borrower’s parent, Generex Biotechnology Corporation has agreed to
grant a first priority security interest to Holder in all of its assets all as
more particularly set forth in the Amended and Restated Security Agreement,
dated of even date herewith (the “Security Agreement”).

 

D.       Joseph Moscato, an individual and Generex Biotechnology Corporation
(each a “Guarantor” and collectively the “Guarantors”) have agreed to guaranty
the Borrower’s obligations under this Note, as more particularly set forth in
Amended and Restated Guaranty Agreements, dated of even date herewith (the
“Guaranty”).

 

TERMS

 

1.       Interest Rate. That portion of the Principal Amount outstanding under
this Note representing not more than the Purchase Price shall bear interest from
the date first set forth above at an annual rate of twelve percent (12.0%).
Simple interest shall accrue daily on the basis of a 365-day year.

 

2.       Payment Terms of Principal and Interest. The outstanding Principal
Amount and accrued and unpaid interest under this Note shall be due and payable
to Holder on the Maturity Date. This Note may be prepaid in whole or in part at
any time by the Borrower. The applicable due date described above is referred to
herein as the “Maturity Date.” There shall be no penalty if the Borrower
pre-pays the Principal Amount in whole or in part.

 

3.       Default. Each of the following shall constitute an event of default
(each, a “Default Event” under this Note):

 

(a)Borrower fails to pay the outstanding Principal Amount and accrued but unpaid
interest under this Note on or before the Maturity Date;

 

(b)Borrower or Guarantors fail to comply with or to perform when due any other
term, obligation, covenant or condition contained in this Note, the Security
Agreement or the Guaranty;

 

(c)Borrower becomes insolvent, a receiver is appointed for any of Borrower’s
property, Borrower makes an assignment for the benefit of creditors, or any
proceeding is commenced either by Borrower or against Borrower under any
bankruptcy or insolvency laws;

 

(d)All or substantially all of Borrower’s assets are sold, assigned or otherwise
transferred (including by way of merger or consolidation);

 

(e)Borrower is terminated or dissolved, or ceases to exist as the result of a
merger, restructuring, consolidation any other reason;

 

(f)The change of control of Borrower, whether by (i) the sale, assignment,
transfer or other disposition of more than fifty percent (50%) of the
outstanding ownership interests in Borrower, in one or more related transfers,
by the Persons who beneficially own such ownership interests; (ii) the issuance
by Borrower of any ownership interests, any rights to acquire ownership
interests in Borrower or any rights to share in the profits of Borrower; or
(iii) by any combination of the foregoing.

 

Upon and following an Event of Default, the interest shall accrue at the annual
rate of ten percent (10%).

 

4.       Other Provisions Relating to Interest and Charges. Notwithstanding any
other provision contained in this Note or in any agreement, document or
instrument related to the transaction which this Note is a part: (a) the rates
of interest and charges and the payment provided for herein and therein shall in
no event exceed the rates and charges and the payment which would result in
interest being charged at a rate equaling the maximum allowed by law; and (b)
if, for any reason whatsoever, Holder ever receives as interest (or as a charge
in the nature of interest) in connection with the transaction of which this Note
is a part an amount which would result in interest being charged at a rate
exceeding the maximum allowed by law, such amount or portion thereof as would
otherwise be excessive interest shall automatically be applied toward reduction
of the unpaid principal balance then outstanding hereunder. Any such amount
shall not be applied toward payment of interest (or toward payment of a charge
in the nature of interest).

 

5.       Limitations. The Borrower’s obligations under this Note are conditioned
on compliance with the following until this Note is paid in full:

 

(i) None of Seller, its subsidiaries or any individual who is a manager or
member of Seller on the date of this Agreement, shall interfere with, disparage
or compete with Borrower’s and its subsidiaries’ operations of their business
involving the Assets, as defined in the Agreement (the “Relevant Business”).

 

6.       Costs. In the event that (a) the payment of principal and interest
under this Note is not made at the time and in the manner required hereunder,
(b) Holder incurs any costs of collection or other costs reasonably necessary
for the protection of the interest of Holder with respect to this Note, or (c)
Holder, upon the occurrence of an uncured Default Event, exercises its right to
accelerate the maturity of the obligations hereunder, Borrower agrees to pay any
and all costs and expenses (regardless of the particular nature thereof and
whether incurred before or after the initiation of suit or before or after
judgment) that may be incurred by Holder in connection with the enforcement of
its rights under this Note, including court costs and reasonable attorneys’
fees.

 

7.       Waivers. Borrower, and any sureties, guarantors, and endorsers hereof
severally waive presentment for payment, demand, protest, notice of protest,
notice of dishonor or nonpayment, notice of intent to accelerate the
indebtedness hereof or notice of such acceleration, protest and notice of
protest and diligence on collecting or bringing suit against any party hereof
and consent to any and all extensions of time, renewals, waivers, or
modifications that may be granted by Holder with respect to the payment or
partial payments hereon, with or without notice, or other provisions of this
Note, before or after the Maturity Date.

8.       Remedies. No right or remedy conferred upon or reserved to Holder, or
now or hereafter existing at law or in equity or by statute or other legislative
enactment, is intended to be exclusive of any other right or remedy, and each
and every such right or remedy shall be cumulative and concurrent, and shall be
in addition to every other such right or remedy, and may be pursued singly,
concurrently, successively or otherwise, at the sole discretion of Holder, and
shall not be exhausted by any one exercise thereof but may be exercised as often
as occasion thereof shall occur. No act of Holder shall be deemed or construed
as an election to proceed under any one such right or remedy to the exclusion of
any other such right or remedy.

9.       Notices. All notices hereunder shall be made or given to the address of
the parties as follows:

 

If to Holder:

 

Veneto Holdings, L.L.C.

Attn:       Kevin Kuykendall

3030 LBJ Freeway, Suite 1700

Dallas, Texas 75234

 

 

If to Borrower:

 

NuGenerex Distribution Solutions 2, LLC

Attn: Joseph Moscato

c/o Generex Biotechnology Corporation

10102 USA Today Way, Miramar, FL 33025

 

Any notice or other communications required, contemplated or permitted by this
Note by any party shall be in writing and shall be deemed served (a) when
personally delivered, with proof of delivery, (b) on the next business day after
delivery to a reputable overnight courier for next business day delivery,
charges prepaid, providing proof of delivery, or (c) upon delivery by United
States mail, registered mail or certified mail, postage prepaid, return receipt
requested, with proof of delivery, addressed, in the case of deliveries made
pursuant to clause (b) and (c) to the address set forth above. Any party may
change the address to which payments, notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other parties
notice in the manner herein set forth.

 

10.        State Law. Borrower irrevocably consents to the exclusive
jurisdiction of the courts of the State of Texas or the United States District
Court for the Northern District of Texas in any and all actions and proceedings
arising hereunder, and irrevocably agrees to service of process by certified
mail, return receipt requested, to the address of Borrower set forth above.

 

11.       Severability. If for any reason one or more of the provisions of this
Note or their application to any person or circumstances shall be held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provisions shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible. In addition, any such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained therein.

 

12.       Successors and Assigns. This Note inures to the benefit of Holder and
binds Borrower, and their respective successors and assigns; provided that
Borrower may not assign this Note, by operation of law or otherwise, without the
express prior written consent of Holder.

 

 

Signature page follows…


 

IN WITNESS WHEREOF, the undersigned has executed this Note on or as of the day
and year first above written.

 

Borrower:

 

NUGENEREX DISTRIBUTION SOLUTIONS 2, LLC

 

 

By: ___________________________

Name: Joseph Moscato

Title: Manager

 

AGREED AND ACCEPTED

 

Holder:

 

VENETO HOLDINGS, L.L.C.

 

 

By: ___________________________

Name: Kevin Kuykendall

Title: Chief Executive Officer

 

 

 

 

 

